
	
		IB
		Union Calendar No. 170
		112th CONGRESS
		1st Session
		H. R. 2576
		[Report No.
		  112–254]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 18, 2011
			Mrs. Black introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		
			October 18, 2011
			Additional sponsors: Mr.
			 Roskam, Mr. Schrader, and
			 Mr. Duncan of Tennessee
		
		
			October 18, 2011
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to modify the calculation of modified adjusted gross income for purposes of
		  determining eligibility for certain healthcare-related
		  programs.
	
	
		1.Modification of calculation
			 of modified adjusted gross income for determining certain healthcare program
			 eligibility
			(a)In
			 generalSubparagraph (B) of
			 section 36B(d)(2) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting , and, and by adding at the end the
			 following new clause:
				
					(iii)any amount of social security benefits of
				the taxpayer excluded from gross income under section
				86.
					.
			(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
	
		October 18, 2011
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
